Case 7:20-cv-00206-JPJ-PMS Document 24 Filed 03/04/21 Page 1 of 9 Pageid#: 115




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

  INTELL J. ALLEN,                                )
                                                  )
                     Plaintiff,                   )     Case No. 7:20CV00206
                                                  )
  v.                                              )     OPINION AND ORDER
                                                  )
  WARDEN YOUNG, ET AL.,                           )     By: James P. Jones
                                                  )     United States District Judge
                     Defendants.                  )

      Intell J. Allen, Pro Se Plaintiff; Timothy E. Davis, Office of the Attorney
 General of Virginia, Richmond, Virginia, for Defendants.

       The plaintiff, Intell J. Allen, a Virginia inmate proceeding pro se, brought this

 civil rights action under 42 U.S.C. § 1983. Allen alleges that various prison officials

 used, or facilitated the use of, excessive force or ignored his requests for medical

 care thereafter. The matter is presently before me on a Motion to Dismiss by certain

 of the defendants. After review of the record, I conclude that the motion must be

 granted.   Allen’s remaining claim of excessive force will go forward against

 defendant Fowler.

                                           I.

       In October of 2019, Allen was an inmate a Pocahontas State Correctional

 Center (“PSCC”). In his Amended Complaint, Allen alleges the following sequence

 of events relevant to his claims. On October 13, 2019, Correctional Officer Fowler
Case 7:20-cv-00206-JPJ-PMS Document 24 Filed 03/04/21 Page 2 of 9 Pageid#: 116




 walked up to Allen (in view of surveillance cameras), shoved him several times,

 tackled him, and placed him in a chokehold.           While Fowler maintained the

 chokehold, another officer, identified in the Complaint only as John Doe, handcuffed

 Allen. Allen passed out and defecated on himself. Thereafter, the two officers

 escorted Allen into a secluded area where there was no camera and continued

 assaulting him. Officer Deel in the control booth operated the electronic doors to

 allow the officers to move Allen to another area, off camera. Allen “put in a request

 to medical about neck pain [and] was never seen.” Am. Compl. 2, ECF No. 11.

       The Amended Complaint names as defendants Fowler, John Doe, Deel,

 Warden Young, and the PSCC medical administrator (now identified as Sue Yates).

 Liberally construed, the Amended Complaint alleges that (1) Fowler and Doe used

 excessive force against Allen; (2) Young and Deel failed to protect Allen from

 excessive force; and (3) Yates denied Allen medical care. Fowler has filed an

 Answer and has not joined in the Motion to Dismiss filed by Young, Deel, and Yates.

 Plaintiff Allen has responded to the Motion to Dismiss, making it ripe for the court’s

 consideration.

                                           II.

       A district court should dismiss a complaint under Rule 12(b)(6) if, accepting

 all well-pleaded allegations in the complaint as true and drawing all reasonable

 factual inferences in the plaintiff’s favor, the complaint does not allege “enough facts


                                           -2-
Case 7:20-cv-00206-JPJ-PMS Document 24 Filed 03/04/21 Page 3 of 9 Pageid#: 117




 to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007). “[A] plaintiff’s obligation to provide the grounds of his

 entitlement to relief requires more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.” Id. at 555.1 Moreover,

 a court need not “accept the legal conclusions drawn from the facts” or “accept as

 true unwarranted inferences, unreasonable conclusions, or arguments.” E. Shore

 Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000).

       To state a claim under § 1983, a plaintiff must allege “the violation of a right

 secured by the Constitution and laws of the United States, and must show that the

 alleged deprivation was committed by a person acting under color of state law.”

 West v. Atkins, 487 U.S. 42, 48 (1988). To state a claim under § 1983, the plaintiff

 must show direct personal involvement by each defendant in an alleged violation of

 his constitutional rights. Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001) (noting

 that liability in civil rights case is “personal, based upon each defendant’s own

 constitutional violations”). In this case, Allen has met the personal involvement

 requirement as to defendants Fowler and Doe, by alleging that each of them

 physically assaulted him, causing injuries, in violation of his Eighth Amendment

 rights. As to the other defendants, the requirement is not met.



       1
          I have omitted internal quotation marks, alterations, and citations here and
 throughout this Opinion, unless otherwise noted.
                                          -3-
Case 7:20-cv-00206-JPJ-PMS Document 24 Filed 03/04/21 Page 4 of 9 Pageid#: 118




       A. Warden Young.

       Allen’s Amended Complaint alleges only that as Warden, Young “failed to

 keep [him] safe.” Am. Compl. 2, ECF No. 11. None of Allen’s submissions allege

 that Young was personally present or could have physically intervened on Allen’s

 behalf when Fowler assaulted him.         Moreover, the Warden’s position as a

 supervisory official does not make him automatically liable for Fowler’s alleged

 unconstitutional conduct. Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)

 (“The doctrine of respondeat superior has no application” in § 1983 action).

       [T]he theory of supervisory liability arises from the obligation of a
       supervisory law officer to insure that his subordinates act within the
       law. Although such a supervisor may not prevent all illegal acts by his
       subordinates, he is obligated, when on notice of a subordinate’s
       tendency to act outside the law, to take steps to prevent such activity.
       If a supervisory law officer is deliberately indifferent to that
       responsibility, he then bears some culpability for illegal conduct by his
       subordinates.

 Randall v. Prince George’s Cnty., 302 F.3d 188, 203 (4th Cir. 2002) (citing Shaw v.

 Stroud, 13 F.3d 791, 798 (4th Cir. 1994)). Meeting the elements of supervisory

 liability requires facts showing:

              (1) that the supervisor had actual or constructive
              knowledge that h[is] subordinate was engaged in conduct
              that posed “a pervasive and unreasonable risk” of
              constitutional injury to citizens like the plaintiff;

              (2) that the supervisor’s response to that knowledge was
              so inadequate as to show “deliberate indifference to or
              tacit authorization of the alleged offensive practices”; and


                                          -4-
Case 7:20-cv-00206-JPJ-PMS Document 24 Filed 03/04/21 Page 5 of 9 Pageid#: 119




              (3) that there was an “affirmative causal link” between the
              supervisor’s inaction and the particular constitutional
              injury suffered by the plaintiff.

       Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994). As to the first
       element, “[e]stablishing a ‘pervasive’ and ‘unreasonable’ risk of harm
       requires evidence that the conduct is widespread, or at least has been
       used on several different occasions and that the conduct engaged in by
       the subordinate poses an unreasonable risk . . . of constitutional injury.”
       Id. As to the second element, a plaintiff “may establish deliberate
       indifference by demonstrating a supervisor’s continued inaction in the
       face of documented widespread abuses.” Id. Finally, as to the third
       element, “proof of causation may be direct . . . where the policy
       commands the injury of which the plaintiff complains . . . or may be
       supplied by the tort principle that holds a person liable for the natural
       consequences of his actions.” Id.

 Wilkins v. Montgomery, 751 F.3d 214, 226–27 (4th Cir. 2014). Allen does not state

 facts supporting a supervisory liability claim against Young regarding Fowler’s

 alleged actions.

       First, the Amended Complaint states no facts showing that the Warden knew,

 before October 13, 2019, that Fowler or Doe presented a risk of violence from which

 inmates, like Allen, needed to be protected. In an affidavit attached to Allen’s

 original complaint, he alleges broadly that “supervisory officials were aware of the

 violent propensities of Officer Fowler at [PSCC] and are liable for failing to take

 action to control[ ] him.” Compl., Allen Aff. 2, ECF No. 1-1. Although an Amended

 Complaint generally takes the place of prior versions of the plaintiff’s claims, it does

 not “divest an earlier verified complaint of its evidentiary value as an affidavit at the

 summary judgment stage,” to the extent that it states facts based on the plaintiff’s

                                            -5-
Case 7:20-cv-00206-JPJ-PMS Document 24 Filed 03/04/21 Page 6 of 9 Pageid#: 120




 personal knowledge. Goodman v. Diggs, No. 18-7315, 2021 WL 280518, at *5 (4th

 Cir. Jan. 28, 2021). Allen’s affidavit, however, does not reference any prior

 incidents involving violent acts by Fowler or Doe that would have put Young on

 notice of a danger to inmate safety. Second, without knowledge of a risk, Young’s

 failure to take action to protect inmates from Fowler cannot be deliberate

 indifference and, third, cannot be said to have caused Fowler’s alleged assault

 against Allen. Wilkins, 751 F.3d at 226–27. Allen’s affidavit, as well as a so-called

 affidavit attached to his response to the defendants’ motion, are not built on personal

 knowledge. They consist of conclusory statements with no factual matter in support,

 which are insufficient to state a viable claim against Young for supervisory liability.

 Bell, 550 U.S. at 555. I will grant the Motion to Dismiss as to Allen’s claims against

 Warden Young.

       B. Officer Deel.

       Allen’s sole allegation against Deel, as the control booth officer, is that she

 operated the doors that Fowler and Doe moved through when they escorted him to

 the second area where they assaulted him. As Allen does not allege that Deel

 personally participated in the assaults, he is apparently attempting to impose liability

 on her as a bystander who failed to intervene in the assault on his behalf. A

 bystanding officer is liable under § 1983 for the unconstitutional acts of her fellow

 officers if she: “(1) knows that a fellow officer is violating an individual’s


                                           -6-
Case 7:20-cv-00206-JPJ-PMS Document 24 Filed 03/04/21 Page 7 of 9 Pageid#: 121




 constitutional rights; (2) has a reasonable opportunity to prevent the harm; and (3)

 chooses not to act.” Randall, 302 F.3d at 204. Allen fails to state facts meeting

 these elements. His allegations about the incident do not suggest that Deel was

 aware of Fowler’s initial assault on Allen, that she had any reasonable opportunity

 to intervene in that incident, or that she knew, when she opened the electronic doors,

 that Fowler and Doe intended to assault Allen further, off camera. Because Allen’s

 allegations against Deel do not state a plausible claim on which she could be liable

 for his injuries, I will grant the Motion to Dismiss as to this defendant.

       C. Administrator Yates.

       Allen has mentioned Yates only by her title, as medical administrator, in the

 caption of the Amended Complaint. He does not identify any action or omission

 that she, personally, undertook in violation of his rights. Allen merely alleges that

 he sent a request to “medical,” complaining of neck pain and was not seen. He does

 not state facts showing that this request reached anyone in the medical department,

 that Yates played any role in the alleged denial of care, or that she was aware of

 Allen’s complaint about his neck pain. “Where a complaint alleges no specific act

 or conduct on the part of the defendant and the complaint is silent as to the defendant

 except for [her] name appearing in the caption, the complaint is properly dismissed,

 even under the liberal construction to be given pro se complaints.” Potter v. Clark,

 497 F.2d 1206, 1207 (7th Cir. 1974).


                                           -7-
Case 7:20-cv-00206-JPJ-PMS Document 24 Filed 03/04/21 Page 8 of 9 Pageid#: 122




       In any event, Allen also fails to state facts showing that the alleged denial of

 treatment violated his constitutional rights.      To state a constitutional claim

 concerning the alleged lack of medical care, Allen must show, objectively, that he

 had a serious medical need for different treatment than he received, and subjectively,

 that the defendant acted with deliberate indifference — knew of a substantial risk of

 harm that medical need presented and responded unreasonably to it. Farmer v.

 Brennan, 511 U.S. 825, 834-37 (1994). A serious medical need is one that has “been

 diagnosed by a physician as mandating treatment or is so obvious that even a lay

 person would easily recognize the necessity for a doctor’s attention.” Scinto v.

 Stansberry, 841 F.3d 219, 225 (4th Cir. 2016). A showing of deliberate indifference

 requires showing more than mere negligence, errors in judgment, inadvertent

 oversights, or disagreements about the proper treatment plan. Jackson v. Lightsey,

 775 F.3d 170, 178 (4th Cir. 2014) (citing Farmer, 511 U.S. at 837).

       Allen’s submissions do not provide facts supporting either element of an

 Eighth Amendment claim concerning medical care. He does not describe the nature

 of his injuries, the degree of pain he experienced, or any other particularized

 symptoms he exhibited. He also provides no information showing that Yates was

 made aware of his medical condition or needs. As such, Allen’s submissions do not

 show that he had a serious medical need after the October 13, 2019, incident, or that




                                          -8-
Case 7:20-cv-00206-JPJ-PMS Document 24 Filed 03/04/21 Page 9 of 9 Pageid#: 123




 Yates was deliberately indifferent. I will grant the defendants’ Motion to Dismiss

 as to this defendant.

                                           III.

       For the reasons stated, it is ORDERED as follows:

       1. The Motion to Dismiss, ECF No. 19, is GRANTED, and the Clerk

           shall terminate defendants Young, Deel, and Yates as parties to this

           action;

       2. Defendant Fowler is DIRECTED to file any summary judgment

           motion, supported by affidavits and other evidence, within 30 days

           from the entry of this Order, or the claims against him will be set for

           a jury trial; and

       3. Allen is ADVISED that all claims against defendant Officer John

           Doe will be dismissed without prejudice, pursuant to Rule 4(m) of

           the Federal Rules of Civil Procedure, unless he identifies this

           defendant within 30 days from the entry of this Order.

                                                  ENTER: March 4, 2021

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                           -9-
